Citation Nr: 1103596	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-03 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a left foot 
injury, to include a left foot and/or ankle disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

In December 2010, the Veteran presented testified at a 
videoconference hearing before the undersigned Veterans Law Judge 
from the VA benefits office in Sacramento, California.  A 
transcript is associated with the claims file.  

After consideration of the Veteran's sworn testimony at the Board 
hearing, the Board finds that the scope of his service connection 
claim should be more broadly construed to include disorders 
involving both the foot and/or ankle.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (scope of a claim pursued by a claimant 
includes any diagnosis which may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and other 
information of record). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required.


REMAND

Review of the record reveals that this case must be remanded for 
further evidentiary development before the Board may proceed to 
evaluate the merits of the claim.  

Service treatment records (STRs) show that the Veteran sought 
treatment for a left ankle injury on three occasions during his 
period of active service.  He was first treated for a left ankle 
injury on July 23, 1971.  On physical examination, the Veteran 
demonstrated mild to moderate swelling of the left ankle, and the 
examiner noted that the Veteran had a left ankle sprain.  An Ace 
bandage for support and hot soaks with elevation were the 
recommended treatment.  He was found fit for duty.  

Three days later, on July 26, 1971, the Veteran again presented 
for treatment, reporting that he had reinjured his left ankle.  
An X-ray of his left ankle was requested, and the radiographic 
report was negative.  The examiner prescribed continued use of 
the Ace bandage and hot soaks to treat the ankle.  He further 
recommended light duty for 24 hours.

Then, on September 14, 1971, the Veteran presented with 
complaints of continued left ankle swelling and pain.  It was 
recommended that he keep his orthopedic appointment, have a 
temporary limited-duty physical profile, and treat the ankle with 
heat and aspirin.  

At the December 2010 Board hearing, the Veteran reported that 
both his ankle and foot were swollen at the time of the injury in 
service.  See hearing transcript, page 5.  Although a layperson, 
the Veteran is competent to report that he had a swollen left 
foot and ankle during his period of active service and, as noted 
above, the STRs do document a left ankle injury.  

His representative also stated that, in his VA Form 9, the 
Veteran wrote that he had to transfer out of the infantry to the 
military police because of his foot problems, which would be 
reflected in his personnel file.  See hearing transcript, page 6.  
It is observed, however, that the Veteran's service personnel 
records are not included in the claims folder.    

The Board further notes that the Veteran reported that he had 
received treatment for residuals of his foot injury through VA 
from May 2005 to the present, when he filed his claim in April 
2007.  However, only VA treatment records dated from February 
2007 to June 2007 are of record.  It is not clear from the record 
whether earlier records were requested.  Regardless, the VA 
treatment records included in the claims folder show that the 
Veteran currently wears custom orthotics and has been diagnosed 
with degenerative joint disease involving the first, second, and 
third metatarsal cuneiform joints by a podiatrist.  No diagnosis 
of a chronic ankle disorder is apparent.

Moreover, the Board notes that the Veteran wrote in his January 
2009 VA Form 9 that he had ignored the pain in his left foot 
since the initial in-service injury by limiting the amount of 
time spent on his feet, and had had to seek medical treatment in 
the last five years because over-the-counter pain medication was 
no longer helping him.  Thus, on his January 2009 VA Form 9, the 
Veteran clearly suggests a continuity of symptomatology since 
service. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence which 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In this case, the Veteran has not been afforded with a medical 
examination or medical nexus opinion in connection with the 
claim.  However, in light of the foregoing, the Board finds that 
a medical examination and medical opinion based on review of the 
claims folder is warranted.  Further, the Veteran's VA treatment 
records from May 2005 to the present, and his service personnel 
records should also be requested on remand.    

Accordingly, the case is REMANDED for the following actions:

1.   Request any outstanding VA treatment 
records pertaining to any treatment the 
Veteran has received for a left ankle and/or 
foot disorder from May 2005 to the present.  
Please note that, on his April 2007 claim, 
the Veteran reported treatment at the VA 
Castle Outpatient Clinic at 3605 Hospital 
Road, Suite D, Atwater, CA 95301, during this 
period.  The search should include any 
archived or retired records.  Once obtained, 
the treatment records should be associated 
with the claims folder.  Any and all negative 
responses should be properly documented in 
the claims file, to include preparing a 
memorandum of unavailability and following 
the procedures outlined in 38 C.F.R. § 
3.159(e), if appropriate.

2.  Request the Veteran's service personnel 
records.  Once obtained, the records should 
be associated with the claims folder.  Any 
and all negative responses should be properly 
documented in the claims file, to include 
preparing a memorandum of unavailability and 
following the procedures outlined in 38 
C.F.R. § 3.159(e), if appropriate.

3.  After actions (1) and (2) outlined above 
have been accomplished to the extent 
possible, schedule the Veteran for an 
appropriate examination for his claimed 
residuals of a left foot injury.  The claims 
file, to include a copy of this Remand, must 
be made available to and reviewed by the 
examiner in conjunction with the examination.  
All indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail.  In addressing the questions below, 
the examiner's opinion should be informed by 
a review of the Veteran's medical history and 
findings as documented upon any prior 
examination or treatment.  To the extent 
feasible, other evidence, to include lay 
statements, may be used to support a 
diagnosis or an assessment of etiology as 
related to service.

a.  Based on review of the claims folder 
and examination and interview of the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50 
percent degree of probability) that any 
identified current left foot and/or ankle 
disorder was caused by, or was initially 
manifested during, the Veteran's active 
military service, to include consideration 
of any symptomatology shown therein or any 
incident or event therein; OR whether such 
a relationship to service is unlikely 
(i.e., a probability of less than 50 
percent.)

b.  The examiner should discuss evidence 
contained in the Veteran's STRs, 
particularly the entries pertaining to the 
left foot/ankle noted in 1971, and post-
service lay and medical evidence as well 
as any medical principles in support of 
his or her conclusions.  In regard to the 
lay evidence of record, the examiner 
should note the multiple statements and 
testimony the Veteran submitted on his own 
behalf, regarding in-service and post-
service symptoms and experiences, and the 
examiner should consider the credibility 
of those statements in light of confirming 
or contradicting evidence of record, 
including objective findings.


c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  Note:  It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes 
relating to guesses or judgment based upon 
speculation, the reviewer/examiner should 
clearly and specifically so specify in the 
report, and explain why this is so.

4.  After the above development has been 
accomplished to the extent possible, 
readjudicate the Veteran's claim.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case and given an appropriate period of time 
for response.  The case should then be 
returned to the Board, if in order. 

The purpose of this REMAND is to obtain additional development 
and to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

